DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moroi (WO 2017/109879).

Regarding claim 1, Moroi teaches a moving robot (10) comprising: an inner body (11) including a plurality of wheels (15,16); an outer cover (13) mounted on the inner body and surrounding the inner body; a handle mounted at the outer cover; a plurality of support pillars (20A-C, 32) provided at the inner body and spaced apart from each other in a first horizontal direction and in a second horizontal direction and elastically (81) 

Regarding claim 2., Moroi teaches the prop tab has a plate-like shape.  

Regarding claim 11, Moroi teaches a corrugated skirt (52) corrugated in a radial direction (43c, 54b) on an outer circumferential surface of a lower end of each of the plurality of support pillars (32) and movably supporting each of the support pillars in the first and second horizontal directions.  

Regarding claim 12, Moroi teaches a plurality of extensions (33), each extension having a lower end coupled to an upper end of each of the plurality of support pillars (32), respectively, and an upper end fastened to the prop tab (86); and a plate (51) that extends from the lower end of each of the extensions in the first horizontal direction.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moroi (WO 2017/109879) in view of Lindermeir (EP 2425700).

Regarding claim 13, Moroi teaches a lawn mower robot (10) comprising: an inner body (11) including a plurality of wheels (15, 16); an outer cover (13) mounted on and 

Regarding claim 14, Moroi teaches a moving robot (10) comprising: an inner body (11) including a plurality of wheels (15, 16); an outer cover (13) mounted on and surrounding a top of the inner body; a joystick bumper (32) mounted on the inner body and configured to be rotatable about a horizontal axis; a collision sensor (91, 92) configured to sense whether the outer cover collides with an obstacle; a plurality of support pillars (20a, 20c) provided at the inner body and spaced apart from each other, the plurality of support pillars elastically (81) supporting the outer cover with respect to the inner body; a prop tab (86) mounted at each of the plurality of support pillars and configured to 

Regarding claim 15, Moroi as modified by Lindermeir teaches the collision sensor includes: a permanent magnet (91) mounted at a lower end of the joystick bumper; and a hall sensor (92) installed at the inner body and configured to sense a movement of the permanent magnet when the outer cover collides with the obstacle.  

Regarding claim 16., Moroi as modified by Lindermeir teaches a spring (63) attached to the joystick bumper and the inner body and configured to return the joystick bumper to an original position after the collision sensor senses a collision.  

Regarding claim 20, Moroi as modified by Lindermeir teaches a corrugated skirt (52) corrugated in a radial direction on an outer circumferential surface of a lower end of each of the plurality of support pillars (32) and movably supporting each of the support pillars in the first and second horizontal directions.


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moroi (WO 2017/109879) in view of Lindermeir (EP 2425700) and in further view of Vanderstegen-Drake (2013/0061417).


.
Allowable Subject Matter
Claims 3-10, 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL ANNE RISIC whose telephone number is (571)270-7819.  The examiner can normally be reached on 8-5, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABIGAIL A RISIC/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        February 27, 2021